WRIGHT, J.,
CONCURRING IN RESULT ONLY:
While I agree with the majority in all other respects, I disagree as to its holding that a threat to erase one’s mind through the use of black magic can never rise to the level of forcible compulsion. Paul’s belief that Murphy could actually erase his mind is central to this analysis. Our brains are our most protected organs. The fact that one cannot visibly see a memory does not mean it is not physically present. Individuals do not create a memory each time they recall it—rather, it has to be physically inside our minds. Therefore, a threat to erase the mind would be a threat to remove a physical part of one’s brain. This would amount to a “threat of physical force” pursuant to the statute. That being said, I agree with the majority that Murphy’s threats of force in the case at bar were not temporally connected so as to create an “immediate fear ... of physical force.” KRS 510.010(2) (emphasis added).